DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of information disclosure(s) filed 1 September 2020, 15 October 2020, and 8 September 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimation result storage section”, “estimation result updating section”, “velocity information acquisition section”, and “information acquisition section” in claim 1 and dependent claims therefor and a “reliability determination section” and “acquisition controlling section” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 7,	the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program per se and does not recite any structural recitations. See MPEP 2106.03 non-limiting examples of claims that are not directed to any of the statutory categories 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1 and 5 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al; (Publication number: US 2021/0141447 A1), in view of Bichler, in view of MUJIBIYA et al; (Publication number: US 2018/0070202 A1), hereafter Mujibiya.


Regarding claim 1:
	Bichler discloses a position estimation apparatus, comprising: an acceleration data acquisition section configured to repeatedly acquire acceleration data indicative of an acceleration of the tracker from a sensor that detects an acceleration of the tracker (means for acceleration data acquisition section disclosed by Bichler [0029] Figure 3 315, 320, 325); an estimation result updating section configured to update the result of estimation on a basis of the result of estimation of the positon of the tracker and the acquired latest acceleration data (means for estimation result updating section disclosed by Bichler Figure 3 330; [0046]); and a velocity information acquisition section configured to acquire information of a velocity of the tracker (means for velocity information acquisition section disclosed by Bichler [0028]), wherein the estimation result updating section updates, when the velocity information is acquired by the velocity information section, the estimation result of a positon of the on a basis of the velocity information and the acquired latest acceleration data (Bichler updates the spatial orientation at step 330 on the basis detected rotational speed 305 and latest acceleration 315).
	In Bichler, the corrected spatial position of a previous pass 335 is used as the initial or starting value for the spatial orientation in the next computation, as illustrated in Figure 3. However, Bichler is silent regarding an estimation storage section configured to store a result of the estimation of a position of the tracker, such that the estimating result updating section updates the result of the position of the tracker on the basis of the velocity information and latest acceleration data.
	However, Mujibiya discloses a wireless mobile communication apparatus, wireless communication method and program. More specifically, Mujibiya discloses a 
	It would have been obvious to modify Bichler to include an estimation storage section configured to store a result of the estimation of a position of the tracker, such that the estimating result updating section updates the result of the position of the tracker on the basis of the velocity information and latest acceleration data, as claimed. Those skilled in the art would appreciate the ability to retain orientation data such that the information can quickly be accessed, thereby allowing for an increased speed of various computations for the device.

Regarding claim 5:
	Bichler (in view of Mujibiya) discloses the position estimation apparatus according to claim 1, wherein the sensor further detect an angular velocity of the tracker (Bichler [0028]), and the velocity information acquisition section acquired the velocity information according to the angular velocity of the tracker detected by the sensor (means for velocity information acquisition section uses information from the first sensor to detect the rotational speed of the device; Bichler [0028] and Figure 3 305).

Regarding claim 6:
	Claim 6 is similarly rejected for those reasons discussed above in claim 1.
Regarding claim 7:
	Claim 7 is similarly rejected for those reasons discussed above in claim 1.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al; (Publication number: US 2021/0141447 A1), in view of Bichler, in view of MUJIBIYA et al; (Publication number: US 2018/0070202 A1), hereafter Mujibiya, and in view of Steven J. Hollinger (Publication number: US 2013/0250047 A1), hereafter Hollinger.

Regarding claim 2:
	Bichler (in view of Mujibiya) discloses the estimation result updating section updates, when the two images are acquired by the velocity information section the estimation result of a position of the tracker stored in the estimation result storage section on the basis of the acquired latest acceleration data (disclosed by combination of Bichler Figure 3 330 and Mujibiya Figure 3 10b), but does not disclose the position estimation apparatus of claim 1, wherein the velocity information acquisition section acquires two images from a camera that captures two images for each successively arriving capturing timing, and the estimation result updating section further performs the claimed updating on the basis of the two images.
	However, Hollinger discloses a throwable camera and network for operating the same. More specifically, Hollinger discloses comparing successive frames of image captured by the camera to determine the camera’s current velocity by comparing spatial information across the camera’s field of view (Hollinger [0146]).
	It would have been obvious to further modify Bichler (in view of Mujibiya) wherein the velocity information acquisition section acquires two images from a camera that 

Regarding claim 3:
	Bichler (in view of Mujibiya and Hollinger) discloses the position estimation apparatus according to claim 2, wherein the estimation result updating section updates, when the two images are acquired by the velocity information acquisition section, the estimation result of a position of a tracker stored in the estimation result storage section on the basis of a positon of a tracker estimated based on at least one of the two images and the acquired latest acceleration data (disclosed by combination as Bichler’s Figure 3 indicates the spatial positon is updated based on a latest acceleration detected in each iteration and Hollinger’s [0146] which determines a velocity on the basis of successive frames of images).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623